Appeal from an order of the Supreme Court at Special Term, entered January 28, 1947, in New York County, which denied a motion by plaintiff for an injunction pendente lite.

Per Curiam.

Plaintiff appears to have been a licensee entitled to the use of the laboratory during his regular office hours at the premises in question and, accordingly, although the joint venture of June 12, 1940, was terminated, plaintiff is entitled to a stay pending trial under the provisions of the Business Rent Law (L. 1945, eh. 314, as amd. by L. 1946, ch. 273). We restrict ourselves to the facts disclosed in this record. Whether a permanent injunction should be granted will depend upon the proof adduced after the trial.
The order appealed from should be reversed, with $20 costs and disbursements to the appellant, and the motion granted to the extent of staying Regency Hall, Inc., until the further order of the court from interfering with plaintiff’s use of the laboratory during his regular office hours provided that the other regular business of the laboratory shall not be unreasonably interfered with, and provided further that plaintiff consents to an immediate trial of the action.
Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted to the extent stated in the opinion. Settle order on notice.